997 A.2d 225 (2010)
202 N.J. 337
In the Matter of John E. CERZA, an Attorney at Law.
D-110 September Term 2009, 066180.
Supreme Court of New Jersey.
July 19, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *226 10-027, concluding that JOHN E. CERZA of BLOOMFIELD, who was admitted to the bar of this State in 1996, should be admonished for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), RPC 1.15(b) (failure to promptly deliver funds to third party), and RPC 1.15(d) (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit monthly trust account reconciliations to the Office of Attorney Ethics on a quarterly basis for a period of one year;
And the Court having determined that an admonition together with conditions is the appropriate discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that JOHN E. CERZA is hereby admonished; and it is further
ORDERED that respondent shall submit monthly reconciliations of his attorney accounts to the Office of Attorney Ethics on a quarterly basis, for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent shall compensate his client in the Moyd matter for losses she suffered as a result of his unethical conduct and submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.